DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Judson K. Champlin (Reg. No. 34,797) on 9/2/2022.

Claim 1 has been amended as follows: 
1. A method for operating a test system for testing a device under test, the method comprising: 
identifying a test device, the test device is configured to perform at least one test operation for testing the device under test; 
assigning at least one measurement point of the device under test to an interface of the identified test device; 
generating a dynamic representation of a test configuration which successively changes over time, wherein the generated dynamic representation is generated based on the identified test device and the assignment of the measurement points and the corresponding interfaces of the test device, wherein identifying the test device comprises automatically identifying the test device based on data received from the test device by a wired or wireless communication link, or by optical recognition of an image of the test device, 
wherein generating the dynamic representation of the test configuration comprises: 
providing a first connection between a measurement interface of the test device and a measurement point of the at least one measurement point of the device under test in the dynamic representation of the test configuration, and 
adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection is established, to guide a user to establish multiple connections in a specific order, 
wherein the generated dynamic representation of the test configuration comprises a first section and a second section, the first section is dynamically generated based on the identified test device, and the second section is dynamically generated based on the assignment of the measurement points and the corresponding interfaces of the test device, wherein the second section indicates which interface of the test device is connected to which measurement point of the device under test,
wherein the first section is only altered when a change in a configuration of the test device is detected, and 
wherein the second section is only altered when a change in the properties in the connection between the test device and the device under test is detected.

Claim 11 has been amended as follows: 
11. An operation assistance apparatus comprising: 
an interface for connection the operation assistance apparatus with a test device, the test device being configured to perform at least one test operation for testing a device under test; and 
a processor for identifying the test device connected to the operation assistance apparatus, assigning at least one measurement point of the device under test to an interface of the identified test device, and generating a dynamic representation of a test configuration which successively changes over time, 
wherein the generated dynamic representation is generated based on the identified test device and the assignment of the assigned measurement points and the corresponding interfaces of the test device, and 
wherein the test device is automatically identified based on data received from the test device by a wired or wireless communication link, or by optical recognition of an image of the test device, 
wherein generating the dynamic representation of the test configuration by the processor comprises: 
providing a first connection between a measurement interface of the test device and a measurement point of the at least one measurement point of the device under test in the dynamic representation of the test configuration, and 
adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection is established, to guide a user to establish multiple connections in a specific order, 
wherein the generated dynamic representation of the test configuration comprises a first section and a second section, wherein the processor is configured to dynamically generate the first section based on the identified test device, and to dynamically generate the second section based on the assignment of the measurement points and the corresponding interfaces of the test device, wherein the second section indicates which interface of the test device is connected to which measurement point of the device under test, 
wherein the processor is configured to alter the first section only when a change in a configuration of the test device is detected, and 
wherein the processor is configured to alter the second section only when a change in the properties in the connection between the test device and the device under test is detected.

Allowable Subject Matter
Claims 1-2, 4-12, and 14-20 are allowed. 

As per claim 1, the prior art Rayman (US 2016/0231354) discloses a method for operating a test system for testing a device under test (see Abstract and paragraphs 0011, 0031, and 0042: method for performing a test using a measurement instrument and/test system to test a DUT/device under test), the method comprising:
identifying a test device, the test device is configured to perform at least one test operation for testing the device under test (see Abstract, Fig. 4, and paragraphs 0008, 0011, and 0040-0042: includes displaying an identifier for the host instrument/probe pin of the test device);
assigning at least one measurement point of the device under test to an interface of the identified test device (see Abstract, Figs. 2 and 4, and paragraphs 0008, 0011, and 0040-0042: includes displaying an identifier for a particular connection point, i.e. measurement point, on a DUT);
generating a dynamic representation of a test configuration, wherein the generated dynamic representation is generated based on the identified test device and the assignment of the measurement point and the corresponding interface of the test device (see Abstract, Figs. 2 and 4, and paragraphs 0005, 0011, 0021-0024, 0029, 0036, and 0042: dynamically configurable instrument interface generates a dynamic representation of the test configuration in the display interface, it’s a dynamic textual representation of the test configuration based on test device interface instrument/probe and measurement point,); 
wherein generating the dynamic representation of the test configuration comprises providing a first connection between a measurement interface of the test device and a measurement point of the at least one measurement point of the device under test in the dynamic representation of the test configuration (see Figs. 2 and 4 and paragraphs 0042: dynamic display provides a first connection between measurement interface of test device an a measurement point/pin of the device under test), adding a new message or instruction related to the next step of a test when it is detected or confirmed that the first connection is established (see paragraph 0042). 

	Sterzbach (US 2017/0132840) discloses a method that involves identifying a test device wherein identifying the test device comprises automatically identifying the test device based on data received from the test device by a wired or wireless communication link, or by optical recognition of an image of the test device (see Abstract and paragraphs 0002-0003, 0010, 0012, 0016, 0018, and 0044: discusses using an image taken by a camera to identify the electrical device involved in testing, such as oscilloscopes and network testers, identification done via processor, discusses automatic analysis/identification).

Apperson (US 2014/0375957) discloses generating a dynamic representation wherein the dynamic representation successively changes over time and is generated based on the assignment of the measurement points and the corresponding interfaces of the test device (see Figs. 2, 7-10, and paragraphs 0016 and 0022-0025: provides testing point information that changes over time that guides a user to establish multiple connections in a specific order, connections based on assignment of measurement points/corresponding interfaces of the test device); and
wherein generating the dynamic representation of the test configuration comprises adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection is established, to guide a user to establish multiple connections in a specific order (see Figs. 2, 7-10, and paragraphs 0016 and 0022-0025: provides testing point information that changes over time that guides a user to establish multiple connections in a specific order, subsequent prompts are based upon confirmation of current reading/exablished connection).

However, the prior art fails to disclose the claimed combination of a method for operating a test system for testing a device under test, the method comprising: 
identifying a test device, the test device is configured to perform at least one test operation for testing the device under test; 
assigning at least one measurement point of the device under test to an interface of the identified test device; 
generating a dynamic representation of a test configuration which successively changes over time, wherein the generated dynamic representation is generated based on the identified test device and the assignment of the measurement points and the corresponding interfaces of the test device, wherein identifying the test device comprises automatically identifying the test device based on data received from the test device by a wired or wireless communication link, or by optical recognition of an image of the test device, 
wherein generating the dynamic representation of the test configuration comprises: 
providing a first connection between a measurement interface of the test device and a measurement point of the at least one measurement point of the device under test in the dynamic representation of the test configuration, and 
adding a further connection to the dynamic representation of the test configuration when it is detected or confirmed that the first connection is established, to guide a user to establish multiple connections in a specific order, 
wherein the generated dynamic representation of the test configuration comprises a first section and a second section, the first section is dynamically generated based on the identified test device, and the second section is dynamically generated based on the assignment of the measurement points and the corresponding interfaces of the test device, wherein the second section indicates which interface of the test device is connected to which measurement point of the device under test,
wherein the first section is only altered when a change in a configuration of the test device is detected, and 
wherein the second section is only altered when a change in the properties in the connection between the test device and the device under test is detected.

Independent claim 11 is allowable for the same/similar reasonings as independent claim 1. 

Dependent claims 2, 4-10, 12, and 14-20 are allowable due to their dependency upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865